UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q TQUARTERLY REPORT PURSUANT TOSECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended March 31, 2010 £TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 0-14237 First United Corporation (Exact name of registrant as specified in its charter) Maryland 52-1380770 (State or other jurisdiction of incorporation or organization) (I. R. S. Employer Identification No.) 19 South Second Street, Oakland, Maryland 21550-0009 (Address of principal executive offices) (Zip Code) (800) 470-4356 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter periods that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £ No £ (Not Applicable) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer £Accelerated filer R Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £ No R Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:6,143,947 shares of common stock, par value $.01 per share, as of April 30, 2010. INDEX TO QUARTERLY REPORT FIRST UNITED CORPORATION PART I.FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 3 Consolidated Statements of Financial Condition –March 31, 2010 and December 31, 2009 3 Consolidated Statements of Operations - for the three months ended March 31, 2010 and 2009 4 Consolidated Statements of Changes in Shareholders’ Equity - for the three months ended March 31, 2010 and year ended December 31, 2009 5 Consolidated Statements of Cash Flows - for the three months ended March 31, 2010 and 2009 6 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 36 PART II. OTHER INFORMATION Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3. Defaults Upon Senior Securities 37 Item 4. [Removed and Reserved] 37 Item 5. Other Information 37 Item 6. Exhibits 37 SIGNATURES 38 EXHIBIT INDEX 39 2 PART I.FINANCIAL INFORMATION Item 1.Financial Statements FIRST UNITED CORPORATION Consolidated Statements of Financial Condition (In thousands, except per share and percentage data) March 31, December 31, (Unaudited) Assets Cash and due from banks $ $ Interest bearing deposits in banks Cash and cash equivalents Investment securities - available-for-sale (at fair value) Investment securities – trading (at fair value) - Total investment securities Restricted Investments in Bank stock, at cost Loans Allowance for loan losses ) ) Net loans Premises and equipment, net Goodwill and other intangible assets, net Bank owned life insurance Deferred tax assets Accrued interest receivable and other assets Total Assets $ $ Liabilities and Shareholders' Equity Liabilities: Non-interest bearing deposits $ $ Interest bearing deposits Total deposits Short-term borrowings Long-term borrowings Accrued interest payable and other liabilities Dividends payable 63 Total Liabilities Shareholders' Equity: Preferred stock no par value; Authorized 2,000 shares of which 30 shares of Series A, $1,000 per shareliquidation preference, 5% cumulative increasing to 9% cumulative on February 15, 2014, were issued and outstanding on March 31, 2010 and December 31, 2009 (discount of $246 and $261, respectively) Common Stock – par value $.01 per share; Authorized 25,000 shares; issued and outstanding 6,144 shares at March 31, 2010 andDecember 31, 2009 61 61 Surplus Retained earnings Accumulated other comprehensive loss ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ See accompanying notes to the consolidated financial statements. 3 FIRST UNITED CORPORATION Consolidated Statements of Operations (In thousands, except per share data) Three Months Ended March 31, (Unaudited) Interest income Interest and fees on loans $ $ Interest on investment securities: Taxable Exempt from federal income tax Total investment income Other 92 ) Total interest income Interest expense Interest on deposits Interest on short-term borrowings 66 75 Interest on long-term borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Other operating income Service charges Trust department Total other-than-temporary security impairment losses ) ) Less: Portion of loss recognized in other comprehensive income (before taxes) Net securities impairment losses recognized in earnings ) ) Net gains (losses) – trading securities 1 ) Net (losses) gains – available-for-sale securities ) 42 Insurance commissions Debit card income Bank owned life insurance Other Total other operating income ) Other operating expenses Salaries and employee benefits FDIC Premiums Equipment Occupancy Data processing Other Total other operating expenses (Loss)/Income before income taxes ) Applicable income tax (benefit) expense ) Net (Loss)/Income ) Preferred stock dividends and discount accretion ) ) Net (Loss) Attributable to/Income Available to Common Shareholders $ ) $ Basic net (loss)/income per common share $ ) $ Diluted net (loss)/income per common share $ ) $ Dividends declared per common share $ $ Weighted average number ofcommon shares outstanding Weighted average number of diluted shares outstanding See accompanying notes to the consolidated financial statements. 4 FIRSTUNITED CORPORATION Consolidated Statements of Changes in Shareholders’ Equity (Dollars in thousands, except per share data) Preferred Stock Common Stock Surplus Retained Earnings Accumulated Other Comprehensive Loss Total Shareholders’ Equity Balance at January 1, 2009 $
